UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6681


DONALD WESTMORELAND,

                       Petitioner – Appellant,

          v.

ENNIS T. OATES,

                       Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00705-CCE-LPA)


Submitted:   June 14, 2012                      Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Westmoreland, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald      Westmoreland         seeks       to       appeal          the     district

court’s    order     accepting       the      recommendation              of    the       magistrate

judge     and    denying       relief    on     his       28    U.S.C.          §    2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate         of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537 U.S. 322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Westmoreland          has      not     made       the        requisite             showing.

Accordingly, we deny Westmoreland’s motion for a certificate of

appealability,       deny      leave     to    proceed         in    forma          pauperis,       and

dismiss the appeal.             We dispense with oral argument because the

                                               2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3